Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Andre Whitfield, a federal prisoner, filed an original 28 U.S.C. § 2241 (2012) petition, challenging his various convictions on the ground that the district court lacked jurisdiction over the criminal matter. We ordinarily decline to entertain an original § 2241 petition, and this case presents no reason to depart from this general rule. Further, we find that the interest of justice would not be served by transferring the matter to the appropriate district court, see 28 U.S.C. § 1631 (2012); Fed. R. App. P. 22(a), as Whitfield previously filed a § 2241 petition in the district court raising the same claim that he does in this court. We therefore deny leave to proceed in forma pauperis and dismiss the petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process. We deny the motion for summary disposition.
PETITION DISMISSED